Title: From George Washington to Brigadier General David Forman, 18 July 1777
From: Washington, George
To: Forman, David



Sir
Head Qrs [Smith’s Clove, N.Y.] July 18th 1777.

I am favd with yours of the 16th instant by Express. I had likewise the pleasure of yours a few days ago by Major Harrison, to whom I could only give the same Answer, respecting the law passed in Maryland to preclude all recruiting till their own quota was made up, that I had given to several others, which was, that it was a matter in which I could not interfere.
The intelligence contained in yours of the 16th is corroborated from other quarters. If the Fleet goes out to sea, I imagine they will stand off out of sight of land before they steer either Eastward or southward, the better to hide their real intentions from us, if they do this, it will not be worth your while to send an express to this distance meerly to acquaint me that they have gone to sea. But if they tack shortly after they leave the Hook, and shape their Course either Eastward or southward I shall be glad to know it. If you convey your intelligence to the Officer at Amboy he will forward it on. I am Sir Yr most obt Servt

Go: Washington

